         Case 1:20-cr-00135-JMF Document 344 Filed 01/21/21 Page 1 of 2




                                EPSTEIN SACKS PLLC
                                  ATTORNEYS AT LAW
                                 100 LAFAYETTE STREET
                                         SUITE 502
                                  NEW YORK, N.Y. 10013
                                       (212) 684-1230
                                                              BENNETT M. EPSTEIN: (917) 653-7116
                                                              SARAH M. SACKS: (917) 566-6196




                                                              January 20, 2021

Hon. Jesse M. Furman                                               Application GRANTED. The Clerk of
United States District Judge                                       Court is directed to terminate Doc. #343.
Southern District of New York                                      SO ORDERED.
United States Courthouse
40 Foley Square
New York, NY 10007

Filed on ECF
                                 United States v. Devonte Brown
                                        20 Cr. 135 (JMF)
                                                                                  January 20, 2021
Dear Judge Furman:

        We represent the defendant pursuant to the Criminal Justice Act. We write to respectfully
request that the Court postpone Mr. Brown’s surrender date, currently scheduled for February 1,
2021. By way of brief background, on April 30, 2020, Your Honor granted in part the
Government’s motion to revoke Mr. Brown’s bail conditions, but also made the finding that there
was a “compelling reason” justifying Mr. Brown’s temporary release in light of the current
conditions in prison as a result of the COVID-19 pandemic. The Court directed Mr. Brown to
surrender on June 29, 2020 “unless the Court [found] prior to that date – pursuant to a letter motion
filed by Defendant – that ‘compelling’ reasons still exist to extend the Defendant’s release.” (Dkt.
No. 118.) Your Honor has granted applications to extend Mr. Brown’s release on this basis three
times: first through September 1, 2020; then through November 2, 2020 and most recently through
February 1, 2020. In denying the Government’s motion for reconsideration of the Court’s order
granting the first extension, the Court noted:

       Although conditions in New York City have undoubtedly improved dramatically,
       the Court needs more confidence that the crisis has passed with respect to jails and
       prisons before it concludes that compelling reasons no longer exist to maintain
       Defendant’s temporary release.

(Dkt. No. 153.)
         Case 1:20-cr-00135-JMF Document 344 Filed 01/21/21 Page 2 of 2




        The Court’s reasoning for previously postponing Mr. Brown’s surrender date remains true.
In fact, since the Court’s prior rulings, conditions have gotten worse, not better. Over the past
week, there has been an average of 207,495 cases of COVID-19 reported daily across the United
States. (Covid in the U.S.: Latest Map and Case Count, Jan. 19, 2021, THE NEW YORK TIMES,
found at https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html.) According to
the New York Times, as of earlier this week more than 510,000 incarcerated persons have been
infected and at least 2,200 inmates and correctional officers have died in the United States. (See
id.) The number of infected incarcerated persons has more than doubled in the last two months
alone.

         Given the poor living conditions and lack of social distancing in prison facilities, the
number of infections among people incarcerated remains disproportionately high. In a pair of
letters written to U.S. Attorney General William P. Barr and Federal Bureau of Prisons Director
Michael Carvajal, Senators Elizabeth Warren and Richard Durbin point out how severely the
government’s response to coronavirus outbreaks in federal prison facilities in particular has failed.
(See Warren, Durbin Slam Government’s ‘Failing’ Efforts to Contain Coronavirus in Federal
Prisons,        Oct.       5,     2020,      THE        WASHINGTON           POST,       found      at
https://www.washingtonpost.com/politics/2020/10/05/warren-durbin-bop-letter/)                  (“The
combination of overcrowding, chronic staffing shortages and aging facilities makes prison
facilities particularly ill-equipped to adapt to social distancing, ventilation, sanitation and other
health guidelines that the Centers for Disease Control and Prevention has issued to mitigate the
spread of the coronavirus”). Despite its efforts to contain the virus, both the MCC and MDC
continue to report significant increases in positive tests. As of January 19, 2021, the MCC reported
84 positive tests among detainees and 58 positives among staff (a total of 9 new positives in less
than two weeks), and the MDC reported 229 positive tests among detainees and 92 positive tests
among staff (a total of 81 new positives in less than two weeks). (See Jan. 7, 2021 and Jan. 19,
2021 Letters to the Honorable Roslynn R. Mauskopf from MCC Warden M. Licon-Vitale and
MDC                  Warden                H.               Tellez,              found              at
https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20210107.pdf                                        and
https://www.nyed.uscourts.gov/pub/bop/MDC_MCC_20210119.pdf.)

        For these reasons, we respectfully request that Your Honor postpone Mr. Brown’s
surrender date for an additional three months, through Monday May 3, 2021. We submit that such
date is reasonable under the current circumstances. We have been in touch with Mr. Brown’s
pretrial services officer and he advises that Mr. Brown has been compliant with the terms of his
home incarceration, and that pretrial services takes no position with respect to this application. We
have consulted with the Government and they have asked us to include the following statement:
“The Government continues to oppose the defendant’s delayed surrender for the reasons
previously entered on the record. Additionally, the Government notes that the distribution of the
COVID-19 vaccine has begun in the United States and the BOP, although it is unclear when the
defendant will be eligible to receive the vaccine.”

                                                                      Respectfully submitted,




                                                  2
